DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed 05/09/2022 has been entered.  In the Amendment, claims 45, 47-49, 52-54 have been amended.  Claims 55-58 have been added.  Claims 45, 47-49 and 52-58 are pending for examination.  
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 05/09/2022 have been fully considered but they are considered moot.  Independent claims 45 and 52 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
	In Applicant’s Remarks dated 05/09/2022, Applicant argues with regard to claim 45 that “it is clear that Varadarajan does not disclose a single continuous linear slit”.  Applicant’s Remarks. Page 10.  The same argument is made with regard  to independent claim 52 in Applicant’s Remarks at page 12.
	In response Examiner respectfully submits that claims 45 and 52 do not recite “a single continuous linear slit.”  Claims 45 and 52 recite, “one or more continuous, linear slits….”  Accordingly, for at least this reason, the argument is not persuasive.
	Further, Examiner respectfully submits that each slit of Varadarajan is a single continuous slit.  Therefore, for this additional reason the argument is not persuasive.
Claim Interpretation
See claim interpretation analysis given in Non Final Action dated 07/07/2021 where claim limitations “means for attaching the one or more first elongated connectors to the second adhesive- backed anchoring member” and  “means for attaching the one or more second elongated connectors to the first adhesive- backed anchoring member” are interpreted as invoking section 112(f) where a review of the specification shows corresponding structure to be adhesive (Specification, page 10, first full paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 55 is a relative term which renders the claim indefinite. The term “generally” line 9 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the edge opposite the wound edge--.
Claim 55 recites the limitation "a line" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim as it is not clear if the same line is being referred to in both instances or not.  For the purposes of examination the limitation will be interpreted as --film sheet is positioned between the first terminus…along a first line…film sheet is positioned between the second terminus…along a second line--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 49, 52, 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2021/0113208) in view of Lebner (2005/0020957) and in further view of Montulet (US 2015/0133844).
Regarding claim 45, Varadarajan discloses a two-component medical device 300 (wound closure device 300, [0052], Figs. 3A & 3B) comprising: a) a first component (see annotated Fig. 3A below) comprising:

    PNG
    media_image1.png
    327
    650
    media_image1.png
    Greyscale

i) a first adhesive-backed anchoring member 302 (first pad 302, [0052]) having a wound edge (annotated Fig. 3A, Fig. 4B, [0027];[0052]; edge near a wound) and another edge  opposite the wound edge (annotated Fig. 3A), wherein the first adhesive-backed anchoring member includes one or more continuous, linear slits 322 (each slit of the line of material weakness 322 is one or more continuous linear slits, [0052]; [0026]) each having: a first terminus spaced apart from and positioned closer to the wound edge than the edge opposite the wound edge (see second annotated Fig. 3A below showing a first terminus of one of the continuous, linear slits positioned as claimed), and a second terminus spaced apart from and positioned closer to the edge opposite the wound edge than the wound edge (see second annotated Fig. 3A below showing a second terminus of the same continuous linear slit positioned as claimed), 

    PNG
    media_image2.png
    702
    1291
    media_image2.png
    Greyscale


wherein each of the one or more continuous, linear slits is characterized by penetrating the second adhesive-backed anchoring member ([0052]); wherein positioning of the first terminus and the second terminus with respect to the wound edge and the edge opposite the wound edge creates respective breakable points ([0026];[0052]; [0059]) in the wound edge and the edge opposite the wound edge (second annotated Fig. 3A; when the device is small, as contemplated in the specification, [0051], the positioning of the first terminus and the second terminus with respect to the wound edge and the edge opposite the wound edge creates breakable points in those edges; discloses the structural limitations thus capable of this intended use), the breakable points being susceptible to breakage under flexion and stretching forces in use ([0026]; [0052; [0059]); ii) one or more first elongated connectors 314, 310 (second tension adjusting pad 314 including connecting element 310; [0053]) extending from the wound edge of the first adhesive-backed anchoring member (connecting element 310 extends from wound edge, Fig. 3A); b) a second component (see annotated Fig. 3A above) comprising: i) a second adhesive-backed anchoring member 304 (second pad 304, [0052]) having a wound edge (annotated Fig. 3A, Fig. 4B, [0027];[0052]; edge near a wound) and another edge opposite the wound edge (annotated Fig. 3A above, [0027]), wherein the second adhesive-backed anchoring member includes one or more continuous, linear slits 322 (line of material weakness 322 is one or more continuous, linear slits, [0052]; [0026]) each having: a first terminus spaced apart from and positioned closer to the wound edge than the edge opposite the wound edge (see second annotated magnified Fig. 3A above showing a first terminus of one of the continuous, linear slits positioned as claimed), and a second terminus spaced apart from and positioned closer to the edge opposite the wound edge (see second annotated Fig. 3A below showing a second terminus of one of the continuous, linear slits positioned as claimed), wherein each of the one or more continuous, linear slits is characterized by penetrating the second adhesive-backed anchoring member ([0052]); wherein positioning of the first terminus and the second terminus with respect to the wound edge and the edge  opposite the wound edge creates respective breakable points (([0026];[0052]; [0059]) in the wound edge and the edge  opposite the wound edge (second annotated Fig. 3A; when the device is small, as contemplated in the specification , [0051], the positioning of the first terminus and the second terminus with respect to the wound edge and the edge opposite the wound edge creates breakable points in those edges; discloses the structural limitations thus capable of this intended use), the breakable points being susceptible to breakage under flexion and stress forces in use ([0026]; [0052; [0059]); ii) one or more second elongated connectors 306, 308 (first tension adjusting pad 306 includes connecting element 308, [0052]) extending from the wound edge of the second adhesive-backed anchoring member (connecting element 308 extends from wound edge, Fig. 3A); d) means for attaching the one or more first elongated connectors to the second adhesive- backed anchoring member ([0052]-[0053]) thereby forming an attached portion and a bridging portion (second annotated Fig. 3A) for each attached first elongated connector (annotated Fig. 3A, [0052]-[0053]); and e) means for attaching the one or more second elongated connectors to the first adhesive- backed anchoring member ([0052]-[0053]) thereby forming an attached portion and a bridging portion (second annotated Fig. 3A) for each attached second elongated connector (annotated magnified Fig. 3A, [0052]-[0053]).
Varadarajan discloses the invention as described above.
Varadarajan does not disclose that the first adhesive-backed anchoring member and the second adhesive back anchoring member are each produced from a polymeric film sheet and one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member.
Lebner teaches, in an embodiment of Fig. 3, an analogous  two-component medical device ([0003]) comprising an analogous first component (see annotated Fig. 3 below)

    PNG
    media_image3.png
    370
    535
    media_image3.png
    Greyscale


i) an analogous first adhesive-backed anchoring member 16 ([0046], see annotated Fig. 3 above) having an analogous wound edge 20 ([0048], annotated Fig. 3) of the first adhesive-backed anchoring member 16, wherein the first adhesive-backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more first analogous elongated connectors 18 (connecting members 18, Fig. 1, annotated Fig. 3) extending from the wound edge ([0046]) of the analogous first adhesive-backed anchoring member 16 (see annotated Fig. 3 above; [0046]-[0048]); b) an analogous second component (see annotated Fig. 3 above) comprising: i) an analogous second adhesive-backed anchoring member 17 (anchoring member 17 [0046]) having an analogous wound edge 21 ([0048]) of the second adhesive-backed anchoring member, wherein the second adhesive- backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more analogous second elongated connectors 19 (connecting members 19, Fig. 1, annotated Fig. 3) extending from the wound edge of the second adhesive-backed anchoring member (see annotated Fig. 3 above; [0046]-[0048]); 
c) one or more release liners 36 ([0052]) protecting the adhesive-backed surfaces of the first adhesive- backed anchoring member ([0052]) and the second adhesive-backed anchoring member (the adhesive surface of each anchoring member is protected by one or more release liners, [see claim 12]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second adhesive-backed anchoring members of the two-component medical device of Varadarajan are each produced from a polymeric film sheet, as taught by Lebner in an embodiment of Fig. 3, in order to provide an improved two-component medical device that is comfortable (Lebner, [0005]) that the two-component medical device of Varadarjan has one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member, as taught by Lebner, in order to provide an improved two-component medical device that protects and adhesive backed surface (Lebner, [0023]).  
	Varadarajan in view of Lebner (embodiment of Fig. 3) discloses the invention as described above.
	Varadarajan in view of Lebner (embodiment of Fig. 3) does not disclose one or more first pulling elements joined to the one or more first elongated connectors and adapted for translation of the first adhesive-backed anchoring member toward the wound or incision and 2one or more first and second pulling elements joined to the one or more second elongated connectors and adapted for translation of the second adhesive-backed anchoring member toward the wound or incision.
Lebner in an embodiment of Fig. 5 teaches an analogous adhesive backed member 18 and one or more first analogous elongated connectors 18 and one or more first pulling elements 46 (pull bar 46) joined to the one or more first analogous elongated connectors 18 and adapted for translation of the analogous first adhesive-backed anchoring member 16 toward a wound or incision [(0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide one or more first pulling elements joined to the one or more first  and second elongated connectors  of the two-component medical device of Varadarajan and Lebner in an embodiment of Fig. 3 adapted for translation of the second adhesive-backed anchoring member toward the wound or incision as taught by Lebner in an embodiment of Fig. 5, in order to provide an improved two-component medical device that facilitated pulling of elongated connectors (Lebner, [0050]).  
	Varadarajan in view of a first embodiment of  Lebner (Fig. 3) and a second embodiment of Lebner (Fig. 5) discloses the invention as described above.
	Varadarajan in view of a first embodiment of  Lebner (Fig. 3) and a second embodiment of Lebner (Fig. 5) does not disclose each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge generally opposite the wound edge characterized by penetrating both the polymeric film sheet and the adhesive-backing of the first adhesive-backed anchoring member and each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge generally opposite the wound edge characterized by penetrating both the polymeric film sheet and the adhesive-backing of the second adhesive-backed anchoring member.
	Montulet teaches an analogous medical device 10 (elongate adhesive article 10, Figs. 1 and 2, [0030]) having an analogous polymeric film sheet 11 (backing layer 11, [0029]) and an analogous adhesive backing 12 (adhesive layer 12) and analogous slits 16 (lines of weakness 16, [0034]-[0036]) the slits characterized by penetrating both the polymeric film sheet and the analogous adhesive backing ([0034]-[0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge generally opposite the wound edge of the first and second adhesive-backed anchoring members of the two-component medical device of the combination Varadarajan in view of a first embodiment of  Lebner and a second embodiment of Lebner are characterized by penetrating both the polymeric film sheet and the adhesive- backing of each of the first and second adhesive-backed anchoring members, as taught by Montulet, in order to provide an improved two-component medical device that assists in removal of the medical device without causing pain or damage (Montulet, [0026]).
Regarding claim 49, Varadarajan in view of a first embodiment of Lebner (embodiment of Fig. 3), in view of a second embodiment of Lebner (embodiment of Fig. 5) and in further view of Montulet discloses the invention as described above and further discloses wherein the one or more continuous, linear  slits in the first adhesive-backed anchoring member, are perpendicular to the wound edge of the first adhesive-backed anchoring member (see second annotated Varadarjan Fig. 3A above with regard to claim 45 showing a wound edge [which extends vertically] and a slit [which extends horizontally]; thus, the slit is perpendicular to the wound edge).
Regarding claim 52, Varadarajan discloses a two-component medical device 300 (wound closure device 300, [0052], Figs. 3A & 3B) comprising: a) a first component (see annotated Fig. 3A below) comprising:

    PNG
    media_image1.png
    327
    650
    media_image1.png
    Greyscale


i) a first adhesive-backed anchoring member 302 (first pad 302, [0052]) having a wound edge (annotated Fig. 3A, Fig. 4B, [0027]; [0052]; edge near a wound) and another edge  opposite the wound edge (annotated Fig. 3A), wherein the first adhesive-backed anchoring member includes one or more continuous, linear slits 322 (see second annotated Fig. 3A below; line of material weakness 322 is one or more continuous, linear slits, [0052]; 

    PNG
    media_image4.png
    632
    1291
    media_image4.png
    Greyscale


[0026]) each having: a first terminus spaced apart from and positioned closer to the wound edge than the edge opposite the wound edge (see second annotated Fig. 3A above showing a first terminus of one of the continuous, linear slits positioned as claimed)  and a second terminus (see annotated Fig. 3A above, [0052]), wherein each of the one or more continuous, linear slits is characterized by penetrating the first adhesive-backed anchoring member ([0052]);  wherein positioning of the first terminus with respect to the wound edge creates respective a breakable point ([0026];[0052];[0059]) in the wound edge (annotated magnified Fig. 3A; above when the device is small, as contemplated in the specification, [0051], the positioning of the first terminus with respect to the wound edge creates a breakable point in the edge; discloses all structural limitations thus capable of this intended use), the breakable point being susceptible to breakage under flexion and stretching forces in use ([0026]; [0052; [0059]); ii) one or more first elongated connectors 314, 310 (second tension adjusting pad 314 including connecting element 310; [0053]) extending from the wound edge of the first adhesive-backed anchoring member (connecting element 310 extends from wound edge, Fig. 3A);1W14054198 1)Attorney Docket No.: 0156-2023US02 b) a second component (see annotated Fig. 3A above) comprising: i) a second adhesive-backed anchoring member 304 (second pad 304, [0052]) having a wound edge (annotated Fig. 3A, Fig. 4B, [0027]; [0052]) and another edge opposite the wound edge (annotated Fig. 3A above, [0027]), wherein the second adhesive-backed anchoring member includes one or more continuous, linear slits 322 (see second annotated Fig. 3A above; line of material weakness 322 is one or more continuous, linear slits, [0052]; [0026]) each having: a first terminus spaced apart from and positioned closer to the wound edge,  (see second annotated Fig. 3A above showing a first terminus of one of the continuous, linear slits positioned as claimed) and a second terminus (see second annotated Fig. 3A above, [0052]), wherein each of the one or more continuous, linear slits is characterized by penetrating the second adhesive-backed anchoring member ([0052]);  wherein positioning of the first terminus with respect to the wound edge creates respective a breakable point ([0026]; [0052];[0059]) in the wound edge (second annotated Fig. 3A above; when the device is small as contemplated in the Varadarajan specimen, [0051], the positioning of the first terminus with respect to the wound edge creates a breakable point in the edge, the breakable point being susceptible to breakage under flexion and stress forces in use ([0026]; [0052];[0059]); ii) one or more second elongated connectors 306, 308 (first tension adjusting pad 306 includes connecting element 308, [0052]) extending from the wound edge of the second adhesive-backed anchoring member (connecting element 308 extends from wound edge, Fig. 3A); d) means for attaching the one or more first elongated connectors to the second adhesive- backed anchoring member ([0052]-[0053]) thereby forming an attached portion and a bridging portion (second annotated Fig. 3A) for each attached first elongated connector (annotated Fig. 3A, [0052]-[0053]); and e) means for attaching the one or more second elongated connectors to the first adhesive- backed anchoring member thereby forming an attached portion and a bridging portion (second annotated Fig. 3A) for each attached second elongated connector (annotated Fig. 3A, [0052]-[0053]).
Varadarajan discloses the invention as described above.
Varadarajan does not disclose that the first adhesive-backed anchoring member and the second-adhesive backed anchoring member are each produced from a polymeric film sheet and one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member.
Lebner teaches, in an embodiment of Fig. 3, an analogous two-component medical device ([0003]) comprising an analogous first component (see annotated Fig. 3 below)


    PNG
    media_image3.png
    370
    535
    media_image3.png
    Greyscale

	
i) an analogous first adhesive-backed anchoring member 16 ([0046], see annotated Fig. 3 above) having an analogous wound edge 20 ([0048], annotated Fig. 3) of the first adhesive-backed anchoring member 16, wherein the first adhesive-backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more first analogous elongated connectors 18 (connecting members 18, Fig. 1, annotated Fig. 3) extending from the wound edge ([0046]) of the analogous first adhesive-backed anchoring member 16 (see annotated Fig. 3 above; [0046]-[0048]); b) an analogous second component (see annotated Fig. 3 above) comprising: i) an analogous second adhesive-backed anchoring member 17 (anchoring member 17 [0046]) having an analogous wound edge 21 ([0048]) of the second adhesive-backed anchoring member, wherein the second adhesive- backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more analogous second elongated connectors 19 (connecting members 19, Fig. 1, annotated Fig. 3) extending from the wound edge of the second adhesive-backed anchoring member (see annotated Fig. 3 above; [0046]-[0048]); 
c) one or more release liners 36 ([0052]) protecting the adhesive-backed surfaces of the first adhesive- backed anchoring member ([0052]) and the second adhesive-backed anchoring member (the adhesive surface of each anchoring member is protected by one or more release liners, [see claim 12]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second adhesive-backed anchoring members of the two-component medical device of Varadarajan are each produced from a polymeric film sheet, as taught by Lebner in an embodiment of Fig. 3, in order to provide an improved two-component medical device that is comfortable (Lebner, [0005]) and to provide that the two-component medical device of Varadarjan has one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member, as taught by Lebner, in order to provide an improved two-component medical device that that protects and adhesive backed surface (Lebner, [0023]).  
	Varadarajan in view of Lebner (embodiment of Fig. 3) discloses the invention as described above.
	Varadarajan in view of Lebner (embodiment of Fig. 3) does not disclose one or more first pulling elements joined to the one or more first elongated connectors and adapted for translation of the first adhesive-backed anchoring member toward the wound or incision and 2one or more first and second pulling elements joined to the one or more second elongated connectors and adapted for translation of the second adhesive-backed anchoring member toward the wound or incision.
Lebner in an embodiment of Fig. 5 teaches an analogous adhesive backed member 18 and one or more first analogous elongated connectors 18 and one or more first pulling elements 46 (pull bar 46) joined to the one or more first analogous elongated connectors 18 and adapted for translation of the analogous first adhesive-backed anchoring member 16 toward a wound or incision [(0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide one or more first pulling elements joined to the one or more first  and second elongated connectors  of the two-component medical device of Varadarajan and Lebner in an embodiment of Fig. 3 adapted for translation of the second adhesive-backed anchoring member toward the wound or incision as taught by Lebner in an embodiment of Fig. 5, in order to provide an improved two-component medical device that facilitates pulling on each elongated connector(Lebner, [0050]).    
	Varadarajan in view of a first embodiment of  Lebner (Fig. 3) and a second embodiment of Lebner (Fig. 5) discloses the invention as described above.
	Varadarajan in view of a first embodiment of Lebner and a second embodiment of Lebner  does not disclose one or more slits having a second terminus extending through and severing the edge opposite the wound edge and each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus extending through and severing the edge opposite characterized by penetrating both the polymeric film sheet and the adhesive- backing of the first adhesive-backed anchoring member and one or more slits having a second terminus extending through and severing the edge opposite the wound edge and each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus extending through and severing the edge opposite the wound edge characterized by penetrating both the polymeric film sheet and the adhesive backing of the second adhesive-backed anchoring member.
	Montulet (in a first embodiment, Figs. 1 and 2) teaches an analogous medical device 10 (elongate adhesive article 10, Figs. 1 and 2, [0030]) having an analogous polymeric film sheet 11 (backing layer 11, [0029]) and an analogous adhesive backing 12 (adhesive layer 12) and analogous slits 16 (lines of weakness 16, [0034]-[0036], [0047]) the slits characterized by penetrating both the polymeric film sheet and the analogous adhesive backing ([0034]-[0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus of the first and second adhesive-backed anchoring members of the two-component medical device of the combination of Varadarajan in view of a first embodiment of  Lebner and a second embodiment of Lebner are characterized by penetrating both the polymeric film sheet and the adhesive- backing of each of the first and second adhesive-backed anchoring members, as taught by Montulet in a first embodiment, in order to provide an improved two-component medical device that assists in removal of the medical device without causing pain or damage (Montulet, [0026]).
Varadarajan in view of a first embodiment of Lebner (Fig. 3), in view of a second embodiment of Lebner (Fig. 5) and in further view of Montulet discloses the invention as described above.  
Varadarajan in view of a first embodiment of Lebner (Fig. 3), in view of a second embodiment of Lebner (Fig. 5) and in further view of Montulet does not disclose the first adhesive backed anchoring member includes one or more slits having a second terminus extending through and severing the edge opposite the wound edge that the second adhesive-backed anchoring member includes one or more slits having a second terminus extending through and severing the edge opposite the wound edge.
Montulet in a second embodiment (Figs. 5-9) teaches an analogous medical device 40 (adhesive bandage 40, Figs. 5-6, [0055], [0057]) having an analogous adhesive backed anchoring member 41, 42 (polymeric film sheet 41 [backing layer 41] and adhesive layer 42) and analogous slits 46, 47 ([0057]; lines of weakness 46 and slits 47) having an analogous first terminus (end of section of lines of weakness 46 is a terminus) that closely approaches and is proximate the wound edge (see annotated Montulet Fig. 5 below; edge near bandage pad 45 thus near wound) 

    PNG
    media_image5.png
    298
    770
    media_image5.png
    Greyscale

and an analogous second terminus (slit 47 extending to edge opposite wound edge and part of line of weakness 46, annotated Fig. 5) extending through and severing the edge opposite the wound edge (see annotated Fig. 5 for edge opposite wound edge, [0055]-[0057]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the one or more slits of the first and second adhesive-backed anchoring members of the two-component medical device of the combination of Varadarajan, the first embodiment of Lebner, the second embodiment of Lebner and the first embodiment of Montulet, each have a second terminus extending through and severing the edge opposite the wound edge, as taught by Montulet in the second embodiments of Figs. 5-9, in order to provide an improved two-component medical device that assists in removal of the medical device (Montulet, [0056]).
Regarding claim 54, Varadarajan in view of a first embodiment of Lebner (embodiment of Fig. 3), in view of a second embodiment of Lebner (embodiment of Fig. 5) and in further view of Montulet discloses the invention as described above and further discloses wherein the one or more continuous, linear  slits in the first adhesive-backed anchoring member, are perpendicular to the wound edge of the first adhesive-backed anchoring member (see second annotated Varadarjan Fig. 3A showing a wound edge [which extends vertically] and a slit [which extends horizontally]; thus, the slit is perpendicular to the wound edge).
Regarding claim 55, Varadarajan, in view of the first embodiment of Lebner, the second embodiment of Lebner, the first embodiment of Montulet, and the second embodiment of Montulet discloses the invention as described above and further discloses the one or more continuous, linear slits, of the first adhesive-backed anchoring member, comprise a first continuous, linear slit oriented perpendicular to the wound edge of the first adhesive-backed anchoring member (see annotated Fig. 3A below); 


    PNG
    media_image6.png
    669
    1161
    media_image6.png
    Greyscale



continuous adhesive-backed polymeric film sheet is positioned between the first terminus of the first continuous, linear slit and the wound edge, of the first adhesive-backed anchoring member, along a line extending from the first continuous, linear slit (see third annotated Fig. 3A above); and continuous adhesive-backed polymeric film sheet is positioned between the second terminus of the first continuous, linear slit and the edge generally opposite the wound edge, of the first adhesive-backed anchoring member, along a line extending from the first continuous, linear slit (see third annotated Fig. 3A above). 
	Regarding claim 56, Varadarajan, in view of the first embodiment of Lebner, the second embodiment of Lebner, the first embodiment of Montulet, and the second embodiment of Montulet discloses the invention as described above and further discloses wherein the first adhesive-backed anchoring member comprises a first continuous, linear slit and a second continuous, linear slit, the first continuous, linear slit being oriented parallel to the second continuous, linear slit (see annotated Fig. 3A below).

    PNG
    media_image7.png
    604
    1191
    media_image7.png
    Greyscale

Regarding claim 57, Regarding claim 55, Varadarajan, in view of the first embodiment of Lebner, the second embodiment of Lebner, the first embodiment of Montulet, and the second embodiment of Montulet discloses the invention as described above and further discloses the one or more continuous, linear slits, of the first adhesive-backed anchoring member, comprise a first continuous, linear slit oriented perpendicular to the wound edge of the first adhesive-backed anchoring member (see annotated Fig. 3A above with regard to claim 55 rejection); and continuous adhesive-backed polymeric film sheet is positioned between the first terminus of the first continuous, linear slit and the wound edge, of the first adhesive-backed anchoring member, along a line extending from the first continuous, linear slit (see annotated Fig. 3A above with regard to claim 55 rejection);

	Regarding claim 58, Varadarajan, in view of the first embodiment of Lebner, the second embodiment of Lebner, the first embodiment of Montulet, and the second embodiment of Montulet discloses the invention as described above and further discloses wherein the first adhesive-backed anchoring member comprises a first continuous, linear slit and a second continuous, linear slit, the first continuous, linear slit being oriented parallel to the second continuous, linear slit (see annotated Fig. 3A below).

    PNG
    media_image8.png
    600
    1191
    media_image8.png
    Greyscale

Allowable Subject Matter
Claims 47, 48 and 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose wherein the first terminus, of the one or more continuous, linear slits in the first adhesive-backed anchoring member, is  adjacent perforations that extend from the first terminus and  to the wound edge, thereby enhancing the breakability of the breakable point in the wound edge or wherein the second terminus, of the one or more continuous, linear slits in the first adhesive-backed anchoring member is  adjacent perforations that extend from the second terminus to the edge opposite the wound edge, thereby enhancing the breakability of the breakable point in the edge opposite the wound edge.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786